Citation Nr: 1145006	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-18 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to the benefit currently sought on appeal.


REMAND

The Veteran's service-connected disabilities include diabetes mellitus with erectile dysfunction, onychomycosis, microalbuminuria, and cataracts, rated as 20 percent disabling; right lower extremity peripheral arterial disease, rated as 20 percent disabling; left lower extremity peripheral arterial disease, rated as 20 percent disabling; left upper extremity peripheral neuropathy, rated as 20 percent disabling; right lower extremity peripheral neuropathy, rated as 10 percent disabling; left lower extremity peripheral neuropathy, rated as 10 percent disabling; right upper extremity peripheral neuropathy, rated as 10 percent disabling; and nonproliferative diabetic retinopathy, rated as noncompensably disabling, for a combined disability evaluation of 80 percent.  

By a March 2009 statement, the Veteran filed a claim for a higher rating for loss of field of vision, which is a disability that the RO found to be caused by service-connected diabetic retinopathy.  (Although the claims file available to the Board does not reflect that the RO took action on this claim, the file was temporarily returned to the RO by the Board in March 2011 at the RO's request for adjudication of a "new claim.")  Allowance of a claim for a higher rating for diabetic retinopathy or any other new claim would likely affect the analysis of the TDIU claim presently before the Board.  The Board thus finds that it would be prudent to obtain any rating decision by the RO and all the evidence secured by the RO in the development of any new claim.  Additionally, if the claim for a higher rating for loss of visual field has not been adjudicated, this claim should be addressed.  

The Board further finds that additional development of the evidence is required upon remand.  In March 2007, a VA examiner found, in pertinent part, that the Veteran's peripheral vascular disease and peripheral neuropathy limited his ability to do any work without becoming fatigued and experiencing loss of breath, and the examiner concluded that the Veteran was unemployable.  The Board notes, however, that the Veteran has also been diagnosed with chronic obstructive pulmonary disorder (COPD), which has not been service connected.  In an August 2007 clinical note, a VA cardiologist attributed the Veteran's shortness of breath to COPD, which calls into question the etiology of the shortness of breath that impacts the Veteran's employability.  The Board finds that a new VA examination should be scheduled upon remand to determine whether the Veteran experiences any shortness of breath due to service-connected disability.  The examination should then evaluate the impact of all of the Veteran's service connected disabilities on his ability to retain or maintain any gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).

Accordingly, the case is REMANDED for the following action:

1.  If not already done, develop the evidence necessary to adjudicate the claim for an increased rating for service-connected nonproliferative diabetic retinopathy.  This should include an examination to ascertain the loss of visual field (if not already accomplished).  Thereafter, the claim for increase should be adjudicated.  Additionally, associate with the claims file all records and adjudicative actions taken after the record was returned to the RO in March 2011.

2.  With the Veteran's authorization, seek work records and statements from past employers regarding the Veteran's work history and his ability to maintain gainful employment in light of his service-connected disabilities.

3.  Upon completion of the foregoing, schedule the Veteran for a VA examination to determine the combined effect of his service-connected disabilities on his ability to obtain and maintain gainful employment.  A detailed history should be taken by the examiner, including a history of education, training, and employment.  The examiner should be asked to provide an opinion as to whether any shortness of breath or fatigability is traceable to service-connected disability vice non-service-connected COPD.  

The examiner should, with the Veteran's occupational and educational background in mind, describe what type of employment activities would be limited by the combined effect of his service-connected disabilities.  (The examiner should not consider impairment from any nonservice-connected disabilities, including COPD, or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.)  A definite opinion should be provided as to whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining gainful employment.  Reasons for the opinion should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After the above-requested development has been completed, re-adjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran should be given an appropriate opportunity to respond, and the case should not be returned to the Board until time for response has expired.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

